DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the first inventor to file provisions of the AIA . 

Response to Argument
Applicant’s arguments have been fully considered. The rejection of claims have been withdrawn in view of Applicant’s amendment. 

EXAMINER’S AMENDMENT
 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Feng Ma on 03/15/2022.

To advance the Office goal of compact prosecution, the Applicant has agreed to FURTHER amend the claims as follows: 

In the Claims:



(Currently amended) A method for displaying a virtual image, comprising:
providing a virtual image display device configured to be worn by a user, the virtual image display device including a positioning detector and a graphics processor, the positioning detector being configured to detect a current location and azimuth angle of the user;
obtaining the of the user from the positioning detector;
capturing a plurality of first depth imageswith a first image capturing device comprising one or more first depth cameras from a plurality of positions at a same time; 
transmitting the plurality of first depth images to a central computing device in real time;
integrating the plurality of first depth images as one frame, based on calibration parameters of the one or more first depth cameras; 
performing point cloud stitching of a plurality of frames;  
obtaining point cloud data for the plurality of frames in an order one by one; 
rendering an image of each of the plurality of frames corresponding to the current location and azimuth angle of the user in the order by utilizing the graphics processor; and
displaying the image being rendered on the virtual image display device being worn by the user;
wherein the image being rendered emulates what the user would see with his or her own eyes, not from a location of the first image capturing device;
the method further comprising: 
obtaining calibration parameters of a depth camera among the one or more first depth cameras, including:
using a preset polyhedron as a calibration object, wherein each face of the calibration object comprises a checkerboard and each face is distinguished by different colors;
capturing images of a specific face of the calibration object by the depth camera at a plurality of angles, by changing an angle of the calibration object in space;
transmitting the captured images; 
calculating internal parameters and external parameters of the depth camera, based on the captured images; and
obtaining calibration parameters according to the internal parameters and the external parameters.
 

2. (Original) The method of claim 1, wherein: 
	the one or more first depth cameras are movable and configured to capture the depth images from the plurality of positions. 

	3. (Original) The method of claim 2, wherein: 
	the one or more first depth cameras are configured to move among the plurality of positions through at least one of a rigid arm, a gimbal, a cable, or an unmanned aerial vehicle (UAV). 

4. (Previously Presented) The method of claim 1, wherein the one or more first depth cameras are configured to capture the depth images around a target area with a 360° coverage. 

5. (Currently amended) The method of claim 1, further comprising: 

transmitting the plurality of second depth images to the central computing device in real time; and
integrating the plurality of second depth images and the plurality of first depth images as the one frame, based on the calibration parameters of the one or more first depth cameras and calibration parameters of the plurality of second depth cameras;
 wherein the second image capturing device has a second ground clearance and a second pitching angle both different from a first ground clearance and a first pitching angle of the first image capturing device.

6. (Canceled)

7. (Currently amended) The method of claim 1, wherein said performing the point cloud stitching comprises employing at least one of: an iterative closest point (ICP) algorithm, an iterative closest line (ICL) algorithm, or an iterative closest triangle patch registration (ICT) algorithm.

8. (Currently amended) The method of claim 1, further comprising:
compressing and storing the point cloud datawith at least one of a uniform sampling method, a magnification reduction method, a chord offset method, or a grid method.

9. (Original) The method of claim 8, wherein the compressing and storing the point cloud data comprises employing an octree mode of the grid method.


performing a point cloud data triangulation, for each of the plurality of frames sequentially in the order;  
modeling color brightness in the graphics processor.

11. (Original) The method of claim 10, wherein the performing the point cloud data triangulation comprises employing at least one of a changing edge method, a point addition method, or a division possession method.

12. (Original) The method of claim 11, wherein the performing the point cloud data triangulation comprises employing greedy triangle projection of the division possession method.

13. (Currently amended) The method of claim 10, wherein the obtaining the of the user comprises employing an instant positioning technique.

14. (Currently amended) The method of claim 13, wherein the obtaining the of the user comprises employing a Simultaneous Localization and Mapping (SLAM) technique.

15. (Original) The method of claim 1, wherein: 
the one or more first depth cameras have a coverage of 360°. 

16. (Canceled) 

17. (Currently amended) A virtual image display system, comprising:

a central computing device; and 
a virtual image display device configured to be worn by a user, the virtual image display device including a positioning detector, the positioning detector being configured to detect a current location and azimuth angle of the user;
wherein: 
the first image capturing device including one or more first depth camerasa plurality of first depth images and transmit the plurality of first depth images to the central computing device in real time;
the central computing device is configured to: 
integrate the plurality of first depth images as one frame, based on calibration parameters of the one or more first depth cameras; 
perform point cloud stitching of a plurality of frames; and
obtain point cloud data for the plurality of frames in an order one by one; 
the virtual image display device is configured to: 
     render an image of each of the plurality of frames corresponding to the current location and azimuth angle of the user in the order; and
     display theimage being rendered;
wherein the image being rendered emulates what the user would see with his or her own eyes, not from a location of the first image capturing device;
wherein: 
the central computing device comprises a processor and a memory; 
the memory stores the calibration parameters of the one or more first depth cameras;
the processor is configured to: 
eliminate redundant data; and 
compress and save the point cloud data in the memory.

18. (Original) The virtual image display system of claim 17, further comprising: 
a second image capturing device including a plurality of second depth cameras,
wherein: 
the second image capturing device has a second ground clearance and a second pitching angle both different from a first ground clearance and a first pitching angle of first image capturing device; and
the second image capturing device is configured to: 
transmit a plurality of second depth images captured by the plurality of second depth cameras to the central computing device in real time.
 
19. (Canceled)  

20. (Canceled)  

21. (Canceled)

22. (Currently amended) A virtual image display device, comprising:
a display screen, the display screen configured to be worn by a user and provide a panoramic view to the user;
a positioning detector 
a controller  and
a graphics processor 
wherein: 
the positioning detector is configured to obtain a current location and azimuth angle of the user;
the controller is configured to: 

sequentially transmit the point cloud data of each frame to the graphics processor according to an order of obtaining the point cloud data of each frame in a plurality of frames; and
the graphics processor is configured to render an image of the each frame in the plurality of frames corresponding to the current location and azimuth angle of the user in the order;
the display screen is configured to display the image being rendered to the display screen being worn by the user;
wherein the image being rendered emulates what the user would see with his or her own eyes, not from a location of the first image capturing device;
wherein the graphics processor is configured to render the image by: 
performing a point cloud data triangulation, for each of the plurality of frames sequentially in the order; and
modeling color brightness; and
wherein the positioning detector is configured to obtain the current location and azimuth angle of the user by employing an instant positioning technique.

23. (Canceled) 

24. (Canceled)

ALLOWABLE SUBJECT MATTER

Claims 1- 5, 7-15, 17, 18, and 22 are allowed.


“… performing point cloud stitching of a plurality of frames;  
obtaining point cloud data for the plurality of frames in an order one by one;
rendering an image of each of the plurality of frames corresponding to the current location and azimuth angle of the user in the order by utilizing the graphics processor; and … wherein the image being rendered emulates what the user would see with his or her own eyes, not from a location of the first image capturing device;
the method further comprising: 
obtaining calibration parameters of a depth camera among the one or more first depth cameras, including:
using a preset polyhedron as a calibration object, wherein each face of the calibration object comprises a checkerboard and each face is distinguished by different colors;
capturing images of a specific face of the calibration object by the depth camera at a plurality of angles, by changing an angle of the calibration object in space;
transmitting the captured images; 
calculating internal parameters and external parameters of the depth camera, based on the captured images; and
obtaining calibration parameters according to the internal parameters and the external parameters.”. 

The following is an examiner's statement of reasons for allowance: Independent claim 17 overcome the previously cited prior art. Furthermore, Examiner has not discovered any additional prior art which fully teaches claim 17, either singly or in an obvious combination of references, in particular,
“… the first image capturing device including one or more first depth cameras configured to capture a plurality of first depth images and transmit the plurality of first depth images to the central computing device in real time;
the central computing device is configured to: 
integrate the plurality of first depth images as one frame, based on calibration parameters of the one or more first depth cameras; 
perform point cloud stitching of a plurality of frames; and
obtain point cloud data for the plurality of frames in an order one by one; 
the virtual image display device is configured to: 
render an image of each of the plurality of frames corresponding to the current location and azimuth angle of the user in the order; and
     display the image being rendered;
wherein the image being rendered emulates what the user would see with his or her own eyes, not from a location of the first image capturing device;
wherein: 
the central computing device comprises a processor and a memory; 
the memory stores the calibration parameters of the one or more first depth cameras;

eliminate redundant data; and 
compress and save the point cloud data in the memory.”

The following is an examiner's statement of reasons for allowance: Independent claim 22 overcome the previously cited prior art. Furthermore, Examiner has not discovered any additional prior art which fully teaches claim 22, either singly or in an obvious combination of references, in particular,
“…the graphics processor is configured to render an image of the each frame in the plurality of frames corresponding to the current location and azimuth angle of the user in the order;
the display screen is configured to display the image being rendered to the display screen being worn by the user;
wherein the image being rendered emulates what the user would see with his or her own eyes, not from a location of the first image capturing device;
wherein the graphics processor is configured to render the image by: 
performing a point cloud data triangulation, for each of the plurality of frames sequentially in the order; and
modeling color brightness; and
wherein the positioning detector is configured to obtain the current location and azimuth angle of the user by employing an instant positioning technique.”

The closest prior art discovered is the combination of 

However, none of the prior art cited above, nor any other prior art discovered by Examiner, fully teaches claims 1, 17, and 22 either singly or in an obvious combination. Accordingly, claim 1, 17, and 22 are allowed.

Claims 2- 5, 7-15, and 18 are allowed at least due to their respective dependencies from an allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ming Wu whose telephone number is (571)270-0724.  The examiner can normally be reached on Monday - Friday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MING WU/
Primary Examiner, Art Unit 2616